Citation Nr: 0720701	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
 

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New Orleans, Louisiana.  In November 2006, the Board reopened 
the previously denied and final claim of entitlement to 
service connection for left foot disability and remanded the 
matter for further evidentiary development.    


FINDING OF FACT

The clinical evidence fails to show present residuals of in-
service left foot injury; nor is arthritic left foot shown 
within one year after discharge from active service.  


CONCLUSION OF LAW

The criteria for service connection for left foot disability, 
claimed as stress fracture injury, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion 
establishing a link between the two.  38 C.F.R. § 3.303; 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Certain chronic diseases, such as arthritis, may 
be service-connected presumptively with evidence of 
manifestation thereof to a minimum compensable degree of 10 
percent within one year after discharge.  38 C.F.R. §§ 3.307, 
3.309.   

The veteran contends that he incurred stress fracture injury 
to his left foot during basic training.  The veteran's 
service medical records include a July 1968 medical history 
report, which reflects "stress fx" to the left foot.  A 
September 1969 separation medical history report also 
reflects "multiple fractured bones in the left foot" 
incurred at Fort Dix in 1969, and as well, broken big toe, 
left, in December 1968, in Vietnam.  Treatment records dated 
in April 1968 reflect fracture to the second and third 
metatarsals, left foot.  However, as of May 1968, a doctor 
determined that the veteran's stress fractures are "well 
healed or healing," and the September 1969 separation 
medical examination report reflects normal clinical 
evaluation for the musculoskeletal system.  It does not 
document recurrent problems concerning the left foot or 
residuals of stress fracture or "broken" big toe.

The veteran underwent VA compensation and pension (C&P) 
examinations in 2004 and 2005.  The examiners concluded, in 
essence, that contemporaneous diagnostic testing (magnetic 
resonance testing (MRI); X-rays) does not reflect present 
residuals of in-service injury.  One examiner said, in 2004, 
that the fracture "has healed so nicely, [it is] not visible 
even with his very sophisticated exam [referring to the 
MRI]."  The examiner also said, noting the right leg aches 
associated with varicosity: "I do not see anything from his 
history or his physical to suggest that he had to overload 
the right lower extremity because of having problem in the 
left."  More recent clinical records do not reflect findings 
inconsistent with the 2004 and 2005 C&P examinations that 
might warrant deferment of a decision.  Nor does the record 
present clinical evidence concerning arthritis in the left 
foot associated with in-service injury that could be the 
basis for presumptive service connection.  Nor does the 
record reflect present contention or evidence concerning 
residuals associated with the big toe injury.  As the 
preponderance of the evidence is against the claim, 38 
U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2006) 
are inapplicable.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In April 2002, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter addressing 
the basic elements of a service connection claim, including 
evidence of a current disability, and explaining that, if he 
identifies the sources of evidence that pertain to his claim, 
then VA would assist him in securing the evidence from those 
sources.  

Although the April 2002 letter might have been incomplete 
notice because it did not comply with the "fourth element" 
notice requirement by informing the veteran explicitly that 
he can submit any evidence in his possession if he believes 
it might be pertinent to his claim, the Board concludes that 
that defect did not materially prejudice the veteran.  In 
December 2006, VA sent the veteran another letter reinforcing 
prior notice of his and VA's respective claim development 
responsibilities.  That letter, which also included notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), cured the defect as it said that he "may submit any 
evidence or information, lay or medical" that pertains to 
the left foot disability.  It again advised the veteran that 
VA would assist him in securing any such evidence if he 
expresses desire for such assistance.  The veteran did not 
respond to that letter.  Nor did he respond to the last 
(February 2007) SSOC, issued after completion of the Board's 
November 2006 remand directives, to indicate that there 
exists additional, material evidence which he desires VA to 
consider before readjudicating his claim.  He did not ask for 
VA claim development assistance.  It is evident that the 
veteran has had an opportunity to review that SSOC, as his 
accredited service representative communicated with VA in May 
2007 to indicate that that item was considered and that the 
case "is ready" for certification to the Board.  Subsequent 
argument was submitted, but not communication concerning 
pertinent evidence missing from the record.  Under the 
circumstances, the Board does not find a basis to conclude 
material prejudice occurred due to any substantive notice 
defect, including that due to timing of the notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records and examination findings, and 
the veteran's written statements.  Despite appropriate 
notice, the veteran has not identified sources of evidence 
not already of record but which he desires VA to review 
before adjudicating his claim.  Therefore, the Board finds no 
basis to defer an appellate decision based on the evidence of 
record.    


ORDER

Service connection for a left foot disability, claimed as 
left foot stress fracture residuals, is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


